Citation Nr: 0526652	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  95-21 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an effective date earlier than November 22, 
1994, for the assignment of a 60 percent rating for a back 
disability.

2. Entitlement to an effective date earlier than December 13, 
1994, for assignment of a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. This claim has been the subject of numerous Board 
decisions issued in October 1997, February 1999, February 
2000, and May 2002; and appeals before the Court in August 
1998, December 2001, and most recently in November 2004. 

Historically, the veteran filed to reopen service connection 
for a back disability in August 1989. Subsequent to an appeal 
to the Court, and June 1992 vacatur and remand, the Board 
reopened and remanded the claim in a September 1993 decision. 
In a December 1994 rating action, the RO granted service 
connection for a back disability secondary to the service-
connected right knee disability, rated as 40 percent 
disabling effective from August 14, 1989. In December 1995, 
the RO increased the rating to 60 percent, effective from 
November 22, 1994. Entitlement to a total disability rating 
on the basis of individual unemployability due to service-
connected disability (TDIU) was also established by RO rating 
decision in September 1999, effective from November 17, 1998. 
The veteran appealed the effective dates of the 60 percent 
rating and the TDIU.

When last before the Board in May 2002, the Board denied an 
earlier effective date for the 60 percent rating for back 
disability, and revised the effective date for a TDIU, 
assigning an effective date of December 13, 1994. In a 
November 2004 memorandum decision, the Court vacated the 
decision and remanded the matter for readjudication. On 
appellant's motions of November 2004 for Reconsideration or 
Clarification, the Court issued a February 2005 Order, 
holding that the only "law of the case with regard to the 
TDIU-rating claim is that an "informal TDIU-rating claim did 
not arise [in 1989]."

The case has now been returned to the Board for compliance 
with the Court's directives.

FINDINGS OF FACT

1.  All relevant evidence and evidential development 
necessary for an equitable disposition of the veteran's 
appeal have been obtained by the RO.

2.  The current claim for an earlier effective date stems 
from the reopened claim for service connection for a back 
disability received in August 1989 and granted in December 
1994.

3.  There is no objective medical evidence of more than 
severe back disability prior to November 22, 1994; although, 
in a July 1999 VA examination, the veteran reported a history 
of numbness and paresthesias since discectomy in 1962, the 
preponderance of the contemporaneous medical evidence of 
record does not show that the disability was manifested by 
symptoms consistent with pronounced intervertebral disc 
syndrome prior to November 22, 1994. 

4.  An informal claim for a total disability rating on the 
basis of individual unemployability due to service-connected 
disability was received at the RO on January 19, 1994, in the 
form of a handwritten letter from the veteran with attached 
social security disability benefits notification.

5.  The evidence is in equipoise as to whether the veteran 
was unemployable due to his service-connected disabilities as 
of November 22, 1994.

6.  It is not factually ascertainable the veteran was 
unemployable due to his service-connected disabilities prior 
to November 22, 1994. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 22, 
1994 for the assignment of a 60 percent rating for service-
connected limitation of motion of the lumbar spine, status 
post surgery, with disc disease and neuropathy, have not been 
met. 38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).  Robertson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

2.  The criteria for an effective date of November 22, 1994, 
but no earlier, for the assignment of a total rating based on 
unemployability due to service-connected disability are met. 
38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.160, 
3. 340, 3.341, 4.16, 4.19, 3.400, 3.40, 3.41 (2004); 
Robertson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The veteran essentially contends that he is entitled to 
effective dates earlier than November 22, 1994 for the 
service- connected back disability, and earlier than December 
13, 1994, for a TDIU. 

The veteran is service-connected for paralysis of the fifth 
cranial nerve, rated 10 percent disabling; right total knee 
arthroplasty, evaluated as 30 disabling; and limitation of 
motion of the lumbar spine, status post surgery, with disc 
disease and neuropathy, rated 60 percent disabling from 
November 22, 1994; a TDIU granted effective from November 17, 
1998, revised in the May 2002 Board decision to December 13, 
1994; and a 100 percent rating from November 5, 1997 to 
January 1, 1999 for temporary total disability due to a total 
knee replacement.

The Board is aware of its heightened obligation in cases 
involving missing medical records to explain its findings and 
conclusions and to consider carefully the benefit-of-the 
doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 
The Board will undertake this analysis with this obligation 
in mind.



Procedural Matters

Service connection for residuals of right knee surgery was 
granted, evaluated as 30 percent disabling effective from 
April 1946. The veteran's original claim of entitlement to 
service connection for a back condition as secondary to the 
service-connected right knee disability was denied in a March 
1978 RO decision, and confirmed in a June 1979 Board denial. 
The veteran filed to reopen the claim in August 1989. A July 
1990 Board decision affirmed the RO's denial of the veteran's 
claim to reopen; On appeal, in a July 1992 memorandum 
decision, the Court vacated the decision and remanded for 
adequate reasons and bases for the Board's decision. 
Thereafter, the veteran's claims folder was apparently lost 
when the C- file was transferred between the RO and 
appellant's accredited service representative. The file was 
reconstructed by the RO from a designation of record on the 
1990 decision and appeal, and prior 1979 and 1990 Board 
decisions which identified the evidence previously of record.

In a September 1993 decision, the Board reopened and remanded 
the claim for service connection for a back disability; a 
November 1994 RO rating decision granted service connection 
for a back disability secondary to the service-connected 
right knee condition, and assigned a 40 percent rating 
effective from the date of receipt of the claim to reopen, 
August 14, 1989; a December 1995 RO rating action increased 
the rating for back disability from 40 to 60 percent, 
effective from November 22, 1994, which the RO determined to 
be the date on which neurological deficit and symptoms 
consistent with pronounced intervertebral disc syndrome, were 
shown. In a September 1999 RO rating action, entitlement to a 
TDIU was granted, effective from November 17, 1998, 
determined as the date of receipt of a TDIU claim from the 
veteran's attorney. 

On appeal, a February 2000 Board decision denied a rating in 
excess of 60 percent for the back disability, and affirmed 
the effective dates set by the RO. In a December 2001 single 
judge order, the Court deemed the claim for a rating higher 
than 60 percent as abandoned, vacated the Board's February 
2000 decision, and remanded for compliance with the newly 
enacted provisions of the Veterans Claims Assistance Act of 
2000. A May 2002 Board decision subsequently denied the 
claims. On appeal, in a November 2004 memorandum decision, 
the Court vacated the Board's decision and remanded the 
matter.

I.  Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
addition, regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. In 
addition, VA must also request that the appellant provide any 
evidence in the claimant's possession that pertains to the 
claim.

A TDIU was also established in a September 1999 RO rating 
action, and the claims currently on appeal relate to 
downstream issues of entitlement to earlier effective dates 
for a 60 percent rating for back disability, and for a TDIU. 
The Board notes that VA's General Counsel has held that the 
notification requirements of the VCAA are not applicable to 
appeals such as the current ones involving a notice of 
disagreement with the effective date of an award. See 
VAOPGCPREC 8-2003 (Dec. 22, 2003). 

However, in a December 2001 single judge order, the Court 
denied the appellant's motion for expedited review, and 
remanded the veteran's claim to the Board, noting that remand 
was required for readjudication based upon consideration of 
the requirements of the VCAA. See also, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 
3.159 (2002), enacted during the pendency the veteran's 
appeal). Therefore, the law of the case will be applied in 
this decision.

In the case at hand, the veteran was provided the notice 
required under the VCAA and the implementing regulations by 
the Board's subsequent decision in May 2002. 
The Board also notes that the rating decisions, statements of 
the case and supplements thereto, as well as numerous 
notification letters before and post-VCAA, as well as VCAA 
discussions in the May 2002 Board decision, have adequately 
notified the veteran and his attorney of the evidence 
necessary to substantiate the claims and of the action to be 
taken by VA. The veteran has also been notified, through the 
decisions by the Board and the Court, of the evidence 
considered, of the reasons for denial of his claims, and of 
the actions taken in his appeals. The Board informed the 
veteran and his attorney, see e.g. letter dated in March 
2002, of the evidence required to substantiate his claim and 
that he should submit such evidence or provide the 
information necessary for the RO to obtain such evidence on 
his behalf. In addition, the veteran was informed of the 
evidence required to substantiate his claim and that he 
should submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence on 
his behalf. He was given ample time to respond prior to the 
Board's readjudication of the claim in May 2002. 

Following the Court's June 1992 decision and order, the 
veteran's claims folder was apparently lost during transfer 
of the C-file between the RO and appellant's accredited 
service representative. The Board is aware of its heightened 
obligation in cases involving missing medical records to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the doubt rule. O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991). By the time the claims file was 
lost in late 1992/1993, the file already contained a 
designation of record on appeal of the June 1990 Board 
decision, and prior July 1979 Board decision which identified 
all evidence of record considered to that time. Thus, despite 
the loss of the claims file in 1992, the contents of all 
evidence considered prior to that time were still available 
in these VA records, allowing for rebuilding of the claims 
file.

In a subsequent September 1993 decision, the Board noted that 
the record contained a rebuilt file. The veteran has not 
alleged the existence of any lost medical evidence that was 
not represented in the Board's prior decisions, or 
designation of record, that would substantiate his claims, 
and the record reflects none. All evidence submitted in 
support of the claim has apparently been accounted for. Thus, 
it does not appear that the lost records have been 
prejudicial to the veteran in determining the present claims, 
especially in light of the subsequent reopening and granting 
of the service connection claim. 

Further, the Board notes that this claim has undergone 
extensive development, and been the subject of multiple 
decisions by the Board and several appeals to the Court since 
1989. In addition, all identified post-service VA and private 
treatment records have been obtained. A March 1999, RO 
request to the Social Security Administration (SSA), for 
records pertinent to the veteran's 1976 social security 
disability award, has been unsuccessful. Moreover, the 
veteran has been afforded numerous appropriate VA 
examinations. Neither the appellant nor his representative 
has identified any additional evidence or information which 
could be obtained to substantiate the present claims, and the 
Board is also unaware of any such outstanding evidence or 
information. Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations. Additional development 
and further expending of VA's resources is not warranted at 
this time, and remands that would only result in imposing 
additional burdens on VA, with no benefit flowing to the 
claimant, are to be avoided. Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 

In its most recent November 2004 memorandum decision, the 
Court found that the Board had failed to discuss the 
heightened duty to assist in cases where the veteran's claims 
file were lost. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991). The Board's analysis of this case has been undertaken 
with this heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule. The case law does not, however, lower the legal 
standards but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant. See Russo v. Brown, 9 Vet. 
App. 46 (1996).

Accordingly, the Board is of the opinion that no further 
action is required under the VCAA or the implementing 
regulations, and it would not be prejudicial to the veteran 
to issue a decision at this time. See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

II. Factual Background

In keeping with the Board's heightened duty to adequately 
discuss the reasons and bases for its decision, the Board 
will draw from the "evidence" sections of facts found in 
decisions rendered prior to loss of the claims folder in 
1992. The Board will also rely on evidence discussed in a 
favorable September 1993 decision issued after the file was 
rebuilt. The Board has also reviewed all of the evidence 
submitted after the file was rebuilt. Only the salient 
records will be discussed below.

The reconstructed file reflects a 1979 Board decision which 
denied claims for a rating higher than 30 percent for a 
service-connected right knee disability, and a claim of 
entitlement to secondary service connection for a back 
condition. Evidence reviewed included a pre-induction 
examination in 1972 showing nondisabling kyphosis of the 
back. On November 1976 VA back examination, it was noted the 
veteran walked with a limp. Diagnosis was status postsurgical 
laminectomy for herniated disc pulposus. A December 1976 
private physician's statement on examination for union 
benefits reported the veteran had degenerative lumbar disc 
disease at L5-S1 and degenerative arthritis. In a July 1977 
VA outpatient treatment note he reported disc surgery in 
1962. A July 1978 VA examination showed knee complaints, a 
limp, and there was atrophy and outward bowing of the right 
lower leg and deformity of the knee. Examination of the back 
showed limitation of motion, atrophy, spasm, and flattened 
curvature. X-rays showed narrowing of L5-S1 disc space with 
sclerosis. Diagnosis was status-post medial meniscectomy, 
right, with scars; severe deformity, severe limitation of 
motion of the right knee with hypertrophic osteoarthritis; 
moderate atrophy of the right lower leg; and status post 
herniated nucleus pulposus with persistent radiculitis. 

The Board indicated that an October 1978 statement from the 
veteran's private physician related limp due to right knee 
disability, and that he could not squat, and was forced to 
pick up objects from a bent over position which affected his 
back condition. October 1978 VA examination findings were the 
same as in July 1978. There was limitation of motion and 
similar diagnoses. Service medical records were reported as 
showing a nondisabling kyphosis of the back on preinduction 
examination in 1942, with no reported complaints or findings 
until 1962 when laminectomy was done. The Board concluded in 
a July 1979 decision that the evidence was insufficient to 
conclude that the back disability was secondary to the 
service-connected right knee disability, and confirmed the 
RO's 1978 denial of service connection for a back condition 
as secondary to service-connected right knee condition.

A March 1990 statement from the veteran's representative 
regarding newly submitted evidence since the July 1979 Board 
decision, referenced July 1989 letter from private 
chiropractic M. Rodriguez, that related the veteran's low 
back disability to his service-connected right knee. A 
September 1978 letter from Dr. Gold related a definite limp 
which affected the back. An October 1989 letter from Dr. 
Vasquez reportedly showed the veteran's vertebrae were 
rotated to the right which was felt to be due to compensatory 
mechanism from his right knee. 

In a July 1990 decision, the Board denied the claim to 
reopen, citing review of evidence from 1976 in the June 1979 
decision, VA clinical records from December 1988 to October 
1989; July 1989 and August 1989 reports from chiropractic 
M.J. Rodriguez, and October 1989 report from Dr. K.E. 
Vasquez, D.O. The Board concluded evidence of low back pain, 
and nexus opinions from the veteran's private providers Dr. 
Vasquez and Rodriguez, were unsupported to warrant service 
connection. 

From 1989 to 1991, sparse VA outpatient treatment notes from 
February 1990 to January 1991 show treatment for right knee 
pain and various other non-service-connected conditions. No 
treatment for the back is noted.

On April 1991 VA examination, the veteran reported low back 
pain from 1948 with disc surgery in 1961. There was continued 
post-surgery low back discomfort, and pain across the 
lumbosacral area, worsened with sudden coughing, sneezing, 
bending or lifting. Treatment was with lumbar brace and 
periodic use of pain medication for recurrent back pain. Back 
examination in the standing position revealed trunk flexion 
to about 45 degrees, extension of approximately five degrees, 
and lateral flexion to approximately 10 degrees. There was 
low back pain secondary to right lateral flexion of the 
trunk, loss of normal lumbar lordosis, and a healed, fine 
surgical scar in the midline over the lumbar area to he lower 
sacral region. In the sitting position, forced dorsiflexion 
of the big toe revealed marked diminution of muscular 
strength on the right. Knee jerks were active and peripheral 
pulses were normal. In the supine position, straight leg 
raising on the left was to 45 degrees on the left and to 30 
degrees on the right. The lower right thigh measured 37 
centimeters (cms.) and 41 cms. on the left. Mid-calf 
measurements were 33 cms. and 35 cms. on the right and left, 
respectively. X-rays of the lumbar spine showed degenerative 
changes with disc space narrowing at L4-5 and L5-S1. The 
veteran described pain in the right knee and leg.

On appeal in a June 1992 memorandum decision, the Court 
vacated the decision and remanded the matter for inadequate 
reasons and bases.

In a September 1993 decision and remand, the Board observed 
that there was pre-induction kyphosis of the back in 1942, 
but no clinical documentation of any complaints or findings 
of back disability in service. The Board reviewed the medical 
evidence of record as described above, noted diagnoses of 
degenerative lumbar disc disease at L5-S1, degenerative 
arthritis, complaints of back pain and right knee pain, with 
radiation down the left leg, and status post herniated 
nucleus pulposis with persistence of radiculitis. The Board 
noted that evidence added since the prior 1979 decision, 
included April 1991 VA examination reports of recurrent back 
pain since 1948, surgery in 1961, diagnosis of degenerative 
changes of the lumbosacral spine with disc space narrowing at 
L4-5 and L5-S1, and favorable nexus opinions from the 
veteran's private physician and chiropractic, Vasquez and 
Rodriguez. The Board reopened the claim and remanded to the 
RO for further development.

Of record is a letter from the veteran received at the RO on 
January 19, 1994, in response to a January 1994 letter from 
the RO requesting treatment and employment information. The 
veteran reported that he worked as an iron-worker for 18 
years in steel structures and heavy construction prior to 
receiving social security disability benefits in 1976. He 
enclosed a statement dated in December 1976, of award of 
social security disability benefits which does not disclose 
the basis for his disability benefits award in 1976.

On July 1994 VA examination, the veteran complained of 
constant back pain not increased with activity. Examination 
revealed slight scoliosis of the lumbar spine. There was no 
postural abnormality, and he had normal back musculature. 
Forward flexion was to 40 degrees and backward extension was 
zero degrees. Right and left lateral flexion were to 20 
degrees and right and left lateral rotation were to 20 
degrees. There was mild pain with all ranges of motion. 
Neurologic evaluation revealed mild wasting in the quadriceps 
in the lateral muscles of the thigh on the right, but 
essentially normal strength in the lower extremities, and 
normal reflexes. He wore a right knee brace. Radiological 
studies of the spine showed lumbar spondylosis extending 
through multiple levels, and scoliosis.

On October 1994 VA spine examination, the veteran complained 
of lower back and right knee pain which led to difficulty 
ambulating, lifting and bending without proper mechanical 
technique. Physical examination revealed no postural 
abnormality and no fixed deformity of the back, and 
musculature was normal. Range of motion was severely limited 
with anterior flexion to 30 degrees, posterior extension to 
zero degrees, right and left lateral flexion to 20 degrees, 
and right and left lateral rotation to 20 degrees. There was 
pain with all range of motion. Neurologic examination was 
noted as normal. X-rays reflected severe spondylosis at all 
levels of the lumbar spine.

In a November 17, 1994 rating action, the RO granted service 
connection for low back disability as secondary to the 
service-connected right knee disability, and assigned a 40 
percent rating effective from August 14, 1989, determined to 
be the date of receipt of the veteran's claim to reopen. 

In a statement dated November 18, 1994, received at the RO on 
December 13, 1994, a private doctor of chiropractic, Dr. 
DeFeo, D.C., indicated that the veteran had soft tissue 
injury to his lumbar spine, that soft tissue injuries tended 
to exacerbate and remit depending on the amount of mechanical 
stress place on the injured site, and daily activities were 
difficult for the veteran and generally increased his low 
back pain/symptomatology. The provider opined that the 
veteran "could not work but doesn't since he is retired." 
Household duties were modified with lifting restrictions to 
15 pounds, no excessive bending or stooping, no pushing or 
pulling and limited activity. There was bilateral lower 
extremity radiculopathy, pain, stiffness and weakness. It was 
felt that his condition would only get worse with time due to 
the severe degenerative low back process.

In a statement dated November 22, 1994, received at the RO in 
December 1994, the veteran's private physician Dr. Vasquez, 
D.O., indicated that the veteran had been a patient since 
1989, and had significant back pain which had worsened over 
the past several years. X-rays revealed severe degenerative 
changes and joint space narrowing, and that there was 
increased paravertebral lumbar fullness with slight 
scoliosis. Diminished sensation to pinprick was noted 
bilaterally. 

A January 1995 private chiropractic note indicated that the 
veteran had severe limitation in his lumbar spine due to 
severe degenerative joint disease of the lumbar spine. A July 
1995 private treatment report from Dr. Vasquez reported low 
back pain, weak lower extremities, very limited range of 
motion, and absent pinprick sensation in both lower legs, 
with only minimal sensation in the thighs. 

A July 1995 private chiropractic treatment note from Dr. 
Packo, showed similar findings of low back pain, decreased 
sensation into the lateral calves, limited range of motion, 
paravertebral muscle spasms in the lumbar region, positive 
orthopedic tests and an absent Achilles reflex, bilaterally. 
The chiropractor opined that such anomalies were compatible 
with intervertebral disc syndrome (IVDS).

On September 1995 VA examination for diseases of the spinal 
cord, there was chronic low back pain with constant right 
knee pain. It was reported that there was also a four to five 
year history of numbness below the knees, bilaterally, which 
was unchanged with any activity. Examination revealed no 
fixed deformity or muscle spasm. Range of motion of the 
lumbar spine was poor with 30 degrees of forward flexion, 
zero degrees of backward extension and 10 to 20 degrees of 
lateral flexion. Straight leg raising was negative. Motor 
examination of the lower extremities was normal. Deep tendon 
reflexes were 2+ at the knees and absent at the ankles. There 
was fairly significant decreased pinprick and light touch 
sensation below the knees with normal sensation above the 
knees, bilaterally. X-rays revealed severe lumbar 
osteoarthritic changes throughout the lumbar spine, severe 
lumbar osteoarthritis which reportedly accounted for the 
veteran's back pain, and decreased sensation of the distal 
lower extremities as well as absent reflexes were most 
compatible with a diagnosis of peripheral neuropathy.

A December 1995 RO rating action recharacterized the 
disability to include disc disease and neuropathy, and 
increased the rating to 60 percent disabling, effective from 
November 22, 1994, the date of the first (private 
physician's) record of neurological deficits and disc 
pathology, later confirmed by 1995 VA examination. The 
veteran argued for a higher rating.

On July 1996 VA orthopedic examination by a board of two VA 
examiners, the examiners reported status post micro 
discectomy and subsequent severe low back pain and spasm with 
pain radiating down into both legs, and significant right 
knee arthritis, difficulty with lifting and bending secondary 
to problems with his knee causing him to lift and bend with 
poor mechanics with regard to his back. It was reported that 
back surgery had initially resulted in some resolution of 
lumbar pain but that he continued to have pain for which he 
currently took Tylenol #3 and Quinapril. Physical examination 
reflected no postural abnormality, and musculature of the 
back was severely spasmed. Range of motion was limited by 
severe pain. Neurological evaluation revealed 5/5 strength in 
all muscle groups. Deep tendon reflexes were 3+ in the right 
patellar tendon, and 2+ in the left patellar tendon. There 
was a slightly diminished Achilles tendon reflex on the 
right. Toes were downgoing. Muscle wasting in the anterior 
thighs, bilaterally, were felt due to decreased activity 
secondary to the pain in the back and knee. There was 
slightly diminished sensation in the right and lateral aspect 
of the right leg. Back x-rays revealed severe degenerative 
joint arthritis with diminished disc height at L4-5 and L5- 
S1, with impression of severe arthritis of the back and knee 
with limitation of motion.

On July 1996 VA neurological examination, the second examiner 
noted an impression that the veteran does not have any 
significant neurologic deficits, and the examiner believed 
that the muscle wasting in his quadriceps bilaterally was 
more related to his decreased activity secondary to pain in 
his back and knee.

VA outpatient clinical records dating from 1990 through 1998 
indicate treatment for multiple complaints and disorders, 
primarily right knee symptomatology. During this period, X-
rays of the back showed spondylosis, and disc space narrowing 
at L3-4 and L4-5. 

In an October 1997 decision, the Board denied the claims 
seeking a rating higher than 60 percent for back disability, 
and an effective date earlier than November 22, 1994, for the 
60 percent rating. The veteran appealed. In November 1997, 
the veteran's attorney filed a notice of appearance, and 
notified VA of the veteran's representation by private 
counsel. 

On November 1997 VA operative report for total knee 
arthroplasty, it was noted that physical examination revealed 
normal neurological examination with no sensory or motor 
deficits. 

In August 1998, on Joint Motion for Remand and Stay of 
Proceedings, the Court vacated the October 1997 Board 
decision and remanded the matter. 

A November 1998 letter from the appellant's attorney asserted 
that the appellant "should be receiving TDIU benefits." The 
Board remanded the case in February 1999 for further 
development and adjudication of the new claim for a TDIU.
A formal application for TDIU was subsequently received from 
the appellant in April 1999. A June 1999 letter from another 
private physician reported treatment since May 1998 for 
subluxation of L4-L5 with lumbar neuralgia. The physician 
noted that recent right knee replacement in 1998 altered the 
veteran's gait and aggravated his lower back, maintaining a 
chronic lower back irritation.

On July 1999 VA examination, in a section titled "History of 
present illness", the examiner recorded that the veteran 
denied any specific injury to the spine, but reported having 
problems with his lower back in approximately 1946, 
ultimately undergoing laminectomy and L4-5 discectomy in 
1962, and that since then, he reported having chronic daily 
low back pain, numbness, and paresthesias in both lower 
extremities and marked morning stiffness treated with 
chiropractic care, corset style lumbar brace, rest, 
medications, and Tens unit. He also used a hand cane 
secondary to total knee replacement surgery on the right.

On physical examination, the examiner noted severe 
paraspinous muscle spasm, without any significant atrophy of 
the paraspinous muscles. Posture was stooped but otherwise 
normal. Neurologic examination revealed strength was 5/5 
throughout the bilateral lower extremities. On deep tendon 
reflexes, right knee jerk was absent secondary to previous 
surgery, left knee jerk was 2, ankle jerks were absent 
bilaterally. Sensory examination revealed a stocking type 
distribution loss of all modalities, including 
proprioception. X-rays showed severe degenerative disc 
disease with osteophytosis and facet-joint sclerosis. MRI 
showed severe degenerative disk disease, most severe at L2-3 
and L3-4, with Schmorl's nodes and collapse of disk space 
height, most evident at L4-L5. There was epidural scarring 
which appeared to encase the root, causing radicular 
symptoms. Impression was severe degenerative disc disease of 
the lumbar spine, failed back syndrome status post previous 
laminectomy and discectomy, and markedly limited range of 
motion in the lumbar spine. There was no significant spinal 
canal or neural foraminal stenosis.

In a September 1999 rating action, entitlement to a TDIU was 
granted effective from November 17, 1998, the date of the 
attorney's statement for a TDIU. The veteran appealed the 
effective date.

An October 1999 vocational analysis requested by the 
veteran's attorney reflects a report from C. Barchi, M.Ed., 
CDMS, QRC, a vocational specialist, who opined that the 
veteran "has been totally vocationally incapacitated due to 
progressively worsening orthopedic disabilities since 1976." 
The veteran's incapacity was attributed to the severe nature 
of back and knee disabilities, and unemployability was 
attributed to his lumbar and right knee disabilities. The 
specialist indicated that the veteran was unemployable since 
January 1976, and had been receiving Social Security benefits 
since that time.

In a February 2000 decision, the Board denied entitlement to 
earlier effective dates on the issues of assignment of a 60 
percent rating, and assignment of a TDIU, and also denied a 
rating in excess of 60 percent for the service-connected back 
disability. The veteran appealed for earlier effective dates 
to the Court.

In a December 2001 single judge order, the Court vacated the 
February 2000 Board decision and remanded the matter for 
readjudication under the recently enacted VCAA. Subsequently, 
in a May 2002 readjudication, the Board revised the earlier 
effective date for assignment of a TDIU from November 17, 
1998 to December 13, 1994, determining that a private medical 
report received by VA in December 1994 raised an informal 
claim for a TDIU. The Board denied an effective date earlier 
than November 22, 1994, for assignment of the 60 percent 
rating.

In a November 2004 memorandum decision, the Court vacated the 
Board's decision, finding as follows: the Board had failed to 
provide adequate reasons and bases for its decision; failed 
to discuss its heightened duties to the veteran applicable 
when veterans claims folders are lost; failed to discuss 
pertinent evidence of back spasms reflected in a December 
1979 Board decision; failed to discuss reports of in July 
1999 VA examination, of daily low back pain, numbness, and 
paresthesias since laminectomy; and failed to address the 
veteran's allegations regarding a possible informal TDIU 
claim represented by a letter from the veteran in early 1994. 

The Court rejected the appellant's arguments of a long 
pending TDIU claim, holding that a TDIU claim did not arise 
in July 1989 as asserted, since the July 1989 request to 
reopen his back condition claim did not include evidence of 
unemployability. In response to the appellant's subsequent 
Motions for Reconsideration and for Clarification, the Court 
indicated in a February 2005 Order, that the only law of the 
case with respect to the TDIU-rating claim is that an 
"informal TDIU-rating claim did not arise [in July 1989]." 
The Court also rejected the appellant's argument that a 
retrospective medical examination was warranted, finding that 
medical evidence of record was sufficient to make a 
determination on the issues. 

The case is therefore again before the Board for 
readjudication.

III. Law and Regulations

Effective Dates

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor." 38 U.S.C.A. § 5110(a). This statutory 
provision is implemented by regulation which provides that 
the effective date for an award of increased compensation 
will be the date of receipt of claim or the date entitlement 
arose, whichever is later. 38 C.F.R. § 3.400(o)(1). 

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation. In that regard, the law provides that 
the effective date of the award "shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date." 38 U.S.C.A.§ 5110(b)(2) (West 
1991). See 38 C.F.R. § 3.400(o)(2). The term "increase" as 
used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an 
increase to the next disability level. See Hazan v. Gober, 10 
Vet. App. 511 (1997).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA. 38 C.F.R. § 
3.1(r) (2004).

TDIU

VA will grant a TDIU when the claimant is precluded, by 
reason of his service-connected disabilities, from obtaining 
and maintaining "substantially gainful employment" consistent 
with his education and occupational experience. 38 C.F.R. §§ 
3.340, 3.341, 4.16. See also VAOPGCPREC 75-91; 57 Fed. Reg. 
2317 (1992). The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment. See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A TDIU may be assigned when a schedular rating is less than 
total if, when there are two or more disabilities, at least 
one disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation. See 38 C.F.R. § 
4.16(a). A total disability rating may also be assigned on an 
extra-schedular basis, pursuant to the procedures set forth 
in 38 C.F.R. § 4.16(b), for veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

An informal claim is any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her 
representative, a Member of Congress, or some person acting 
as next friend of a claimant. The informal claim must 
identify the benefit sought. 

With regard to TDIU, the Court has determined that a TDIU 
claim is "merely an alternate way to obtain a total 
disability rating without being rated 100 percent disabled 
under the rating schedule." Norris v. West, 12 Vet. App. 413, 
421 (1999). In essence, a TDIU claim is a type of increased 
rating claim. Accordingly, under Section 3.155(c), governing 
informal claims, a separate formal claim for TDIU is not 
necessary once a claim for an increased rating has been 
filed. In these circumstances, VA must accept an informal 
request for TDIU as a claim. Thus, any evidence in the claims 
file or under VA control [see Bell v. Derwinski, 2 Vet. App. 
611 (1992)] submitted subsequent to the original increased 
rating claim that indicates that there is "current service-
connected unemployability" requires adjudication of the 
"reasonably raised" claim for TDIU. Norris, supra.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) further expanded on the concept of when an 
informal claim for TDIU has been submitted, holding that once 
a veteran submits evidence of a medical disability, makes a 
claim for the highest rating possible, and submits "evidence 
of unemployability," the requirement of 38 C.F.R. § 3.155(a) 
that an informal claim "identify the benefit sought" is met 
and the VA must consider whether the veteran is entitled to a 
TDIU. Roberson v. Principi, 251 F.3d 1378, 1384 (2001); see 
also VAOGCPREC 12-2001 (July 6, 2001) (addressing the 
Roberson decision and its implication for VA adjudication).

The Court and the Federal Circuit have held that the kind of 
evidence that constitutes "evidence of unemployability," and 
thus is sufficient to raise an informal claim for TDIU, 
includes: statements by VA social workers that the veteran 
could not work; statements on hospitalization discharge 
summaries that the veteran could not sustain employment at 
discharge; statements on hospitalization discharge summaries 
noting that the veteran could not resume pre-hospital 
activities; and an SSA award of disability due to a service- 
connected disability. Generally, any statement by a credible 
professional, private or VA, indicating that the veteran is 
unemployable or cannot work appears to be sufficient to 
trigger an informal TDIU claim that must be addressed.

IV. Legal Analysis

Preliminarily, the Board notes that in its November 2001 
memorandum decision and Order, the Court found as the law of 
the case, that the veteran's TDIU claim did not exist in the 
July 1989 claim to reopen. This is incorporated in the 
Board's discussion below.

A. Earlier effective date for a 60 percent rating for a lower 
back disability.

As noted previously, service connection for a back disorder 
was established in a November 1994 RO rating decision, on the 
basis of a reopened 1989 claim, and a 40 percent rating 
assigned for severe disability effective from the date of 
receipt of the reopened claim (noted as August 14, 1989), 
under the provisions of rating criteria extant at that time, 
38 C.F.R. § 4.71a, Diagnostic Codes 5292-5293.

Under diagnostic Code 5292, severe limitation of motion of 
the lumbar spine warrants a maximum 40 percent evaluation. 
Under Diagnostic Code (DC) 5293, moderate intervertebral disc 
syndrome (IVDS) with recurring attacks warrants a 20 percent 
rating. A 40 percent rating is for severe IVDS, recurring 
attacks, with intermittent relief. A 60 percent rating 
requires pronounced IVDS, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief. 

Under diagnostic code 5295, moderate lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position warrants a 20 
percent rating. Severe lumbosacral strain, manifested by 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of motion of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, warrants a 40 percent rating. 

The RO assigned a 40 percent rating for the period from 
August 1989 to November 22, 1994, and a 60 percent rating 
thereafter. A longitudinal review of the evidence shows that 
prior to November 1994, the evidence reflects a moderate to 
severe back disability predominantly manifested by pain, 
limitation of motion, intermittently reported spasms, disc 
space narrowing and degenerative changes on x-rays. Notably, 
in April 1991 VA examination, knee jerks were active, 
peripheral pulses were normal, and straight leg raising was 
noted. Although the veteran consistently described pain and 
limitation of motion in the right knee and back, there are no 
contemporaneous complaints of numbness or paresthesias during 
this period in either the private or VA records. Although 
limitation of motion in forward flexion was noted at 45 
degrees in 1991 decreased to 30-40 degrees in 1994, and from 
5 degrees extension in April 1991 to 0 degrees in 1994, yet 
lateral flexion at 10 degrees in 1991 increased to 20 degrees 
in October 1994. Further, in July 1994, only mild pain was 
noted with range of motion. Although some wasting in thigh 
muscle on the right was observed, yet reflexes and 
musculature of the back were normal in July 1994, and again 
in October 1994 VA examination, and there was no postural 
abnormality or fixed deformity of the back. These findings 
suggest a general disability picture of moderate to severe 
disability, and there is some question as to whether staged 
20 percent and 40 percent ratings were appropriate for 
periods before and after April 1991. However, given the 
heightened duty to consider reasonable doubt in cases where 
claims folders are lost, with resolution of all reasonable 
doubt in the veteran's favor, the RO correctly assigned the 
higher 40 percent rating for the period prior to November 
1994. A 60 percent rating is inapplicable during this period 
since pronounced symptoms, including neurological deficits 
were not shown up through a October 1994 VA examination which 
specifically noted back musculature and neurologic 
examination as normal.

With regard to the question as to the date on which 
entitlement to a higher 60 percent rating arose, the 
veteran's private physician reported neurological deficits in 
November 1994. The veteran's assertions in a July 1999 VA 
examination, that he had numbness and paresthesias or 
neurological deficits since laminectomy in the 1960's, remain 
uncorroborated in the contemporaneous objective medical 
evidence of record. The evidence prior to November 1994 is 
absent complaints, diagnosis, or treatment by either the 
private or VA physicians, for numbness or paresthesias, or 
other symptoms of a severity reflective of pronounced 
intervertebral disc syndrome. The Board concludes that it is 
not factually ascertainable that pronounced disability 
existed prior to November 1994, for assignment of a 60 
percent rating at an earlier date. Subjective evidence 
reported in the July 1999 VA examination are clearly based 
solely on history the veteran reported to the examiner, and 
not upon the examiner's actual findings. The Board is not 
required to accept such medical evidence based on the 
veteran's recitation of his own medical history. See e.g. 
Godfrey v. Brown, 8 Vet. App. 113 (1995).

Additionally, a 60 percent rating prior to November 22, 1994, 
is not available under any other applicable code, since 
fracture of vertebra with cord involvement (100 percent), or 
without cord involvement, or abnormal mobility requiring a 
neck brace (60 percent) under DC 5285; or ankylosis (complete 
bony fixation of the spine) in a favorable or unfavorable 
position (60 or 100 percent) under DC 5286, are not reported 
as part of the veteran's disability picture. Notwithstanding 
VA examinations in July 1996 and November 1997 which found 
normal neurological findings of the back, the Board finds 
that the preponderance of the evidence favors the existence 
of a higher level of disability consistent with pronounced 
intervertebral disc syndrome, effective from November 22, 
1994.

B.  Earlier effective date for a TDIU.

A total disability rating on the basis of individual 
unemployability due to service-connected disabilities was 
established effective from November 17, 1998. In a May 2002 
decision, the Board revised the effective date to December 
13, 1994, based on a letter received from the veteran's 
private physician on that date. 

In a November 2004 memorandum decision and February 2005 
Order, the Court rejected the appellant's arguments of a long 
pending TDIU claim, and held that a TDIU claim did not arise 
in July 1989 since appellant's July 1989 request to reopen 
his claim did not include evidence of unemployability. 
Following appellant's Motions for Reconsideration and 
Clarification, the Court held that the only law of the case 
with respect to the TDIU-rating claim is that an "informal 
TDIU-rating claim did not arise [in July 1989]." 

In keeping with the Court's discussion on this issue, the 
Board has reviewed the claims file and notes a letter from 
the veteran, received at the RO on January 19, 1994, in which 
he provided his employment history as an iron worker in heavy 
steel construction for 18 years prior to receipt of social 
security disability benefits in 1976. A 1976 notification 
letter of disability benefits payment from SSA was also 
submitted. The Board finds that such evidence associated with 
the claims file reasonably raises an informal claim for TDIU 
in January 1994. See Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994). Once a veteran submits evidence of a medical 
disability, makes a claim for the highest rating possible, 
and submits evidence of unemployability, the requirement in 
38 C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to TDIU. See Roberson v. 
Principi, 251 F.3d 1378 (2001). 

In January 1994, the veteran's service-connected disabilities 
consisted of a back condition rated at 40 percent, residuals, 
status post right knee injury rated at 30 percent, and 
paralysis, fifth cranial nerve rated at 10 percent. The 
combined rating was 60 percent. Therefore, he did not meet 
the minimum combined schedular rating criteria of 70 percent 
for consideration of a TDIU at that time. Since he did not 
meet the minimum 70 percent schedular criteria required for a 
total rating, the question then becomes whether the 
preponderance of the evidence demonstrates that the service-
connected disabilities were sufficient by themselves, in 
January 1994, to render the veteran unemployable. Review of 
the evidence prior to January 1994 as discussed above, 
provides no support for such a conclusion. Although the 
veteran has been in receipt of SSA records since 1976, he has 
never provided the basis of the award, and efforts by the RO, 
in March 1999, to obtain these records from SSA have been 
unsuccessful.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. §§ 
3.321(b)(1) and/or 4.16(b) for this period. However, as 
explained above, the evidence contains no findings of 
unemployability prior to 1994, and no evidence that the 
service-connected disabilities were sufficient by themselves 
to render the veteran unemployable. Therefore, referral of 
this case for extra- schedular consideration is not in order. 
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996). 

Although a letter from SSA reflects he was in receipt of 
social security disability benefits in 1976, the basis of the 
disability determination remains undisclosed, and efforts to 
obtain the records from SSA have been unsuccessful. Thus, 
although the veteran may have been on SSA disability since 
1976, there is no evidence in the record prior to the 
physician's statement in 1994, that his service-connected 
disabilities precluded him from obtaining or maintaining 
substantially gainful employment consistent with his 
education and occupational experience. 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2004).  It is noted that he was not service 
connected for back pathology in 1976.

As discussed above, with assignment of a 60 percent 
disability rating effective from November 22, 1994, this 
action resulted in a combined disability rating of 80 
percent. Thus, the veteran met the minimum percent criteria 
for consideration under section 4.16(a), from November 22, 
1994. Affording the veteran the benefit of reasonable doubt, 
the Board finds that the veteran is entitled to an earlier 
effective date of November 22, 1994, for a TDIU. 

ORDER

An effective date earlier than November 22, 1994, for the 
assignment of a 60 percent rating for a back disability is 
denied.

An effective date of November 22, 1994, but no sooner, for 
the assignment of a TDIU, is granted, subject to the law and 
regulations governing the award of monetary benefits.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


